Taliaferro, J.,
concurring. The plaintiff in this case sued out an injunction to restrain the sheriff from selling, under two orders of seizure* and sale, certain property in Monroe belonging to the plaintiff. The ground .set up for obtaining this injunction is, that the orders of *540seizure and sale were rendered upon insufficient evidence; having been granted without authentic proof of the transfer, by endorsement of the payee, of the notes secured by the mortgage which the defendant was-seeking to enforce. A motion was filed to dissolve the injunction.on-several grounds, to wit:
First — -That the affidavit does not state the facts, which, according to his belief, render an injunction necessary to protect his rights ; nor does the affiant swear that the facts stated in his petition render an injunction necessary.
Second — That the bonds given are not made payable to the defendant* as prescribed by law, but are made payable to the clerk.
Third — That the only ground for injunction set out in the petition is, that the evidence on which the orders of seizure and sale were granted is insufficient — which can not be ground for injunction, but is matter on which to base an appeal, and the plaintiff has taken devolutive appeals from the orders of seizure and sale, which he has, since the date of his said appeals, herein injoined.
Fourth — That the ground of injunction, just stated, is set up in the appeals to the Supreme Court from the aforesaid orders of seizure and sale, and, being thus lis pendens, can not be set up again in this injunction.
The motion to dissolve was sustained by the court below, and the injunction was dissolved at plaintiff’s costs — the court rendering judgr ment in solido against the plaintiff and his sureties, in favor of the-defendant for the sum of six hundred and eighty dollars, one-half' thereof as special damages, and the other half as general damages on> the amounts injoined. Prom this judgment the plaintiff has appealed.
The appellee prays that the judgment be amended by granting him twenty per cent, as general damages on the amount injoined, and that,, in other respects, the judgment be affirmed.
The ground set up for obtaining the injunction is precisely the same-as that on which the appeals were taken. The question arises, was, it necessary to the preservation of his rights, or his protection against a wrong, that the plaintiff should resort to the equitable remedy of" injunction ? He took a devolutive appeal from the order directing the-seizure and sale of his property. There is no reason shown why he-did not take a suspensive appeal. He was entitled to either a devolutive or a suspensive appeal. But it is argued that the plaintiff has-the right to use any or all the remedies conceded by law to a person, for the protection of his rights; that in this case he could take a, devolutive, instead of a suspensive appeal, if he thought proper; and, if the defendant proceeded to execute the order, he might resort to an. injunction to suspend the sal© until the matter in controversy should, be determined on appeal.
*541In reasoning upon this question, I look to the rights of all the parties concerned. The creditor, seeking to enforce his claims against his debtor, has rights as well as the debtor. The creditor has the (right to have payment of his debts enforced without unreasonable delay. If the debtor has several remedies of defense, it does not follow that he is, in every case, compelled by necessity to resort to them all. If, in a given case, the use of one remedy is amply sufficient to secure the rights of a party, is there reason or equity in permitting him to involve his adversary in needless expense and trouble by using all his remedies? It would be no denial of the right of injunction to say that its exercise has proper limits.
Whilst, therefore, I concede that cases might arise in which a litigant would be justifiable in resorting to injunction in cases like the present, yet I hold that the resort to it should in cases of questionable right be restricted to instances where it it is clearly shown that circumstances rendered it necessary. But it may be said that the sale of the plaintiff’s property, under au illegal order, would be a wrong which the law provides him with a remedy to avoid. The law also provides him with the remedy by suspensive appeal to effect the same purpose. That there was auy impediment in the way of Ins exercising that right, I am not authorized to infer from auything in the record.
Without assenting to the reasons given in the opinion of the majority of the court, I concur in the conclusion that the judgment of the lower court should be affirmed.
We think the judgment of the lower court correct. The ground set up for obtaining the injunction is precisely the same as that on which the appeals were taken. All the relief he could obtain by the injunction proceeding was obtainable by appeal. By taking a suspensive, in place of a devolutive appeal, he might have obviated the sale until the appeal was decided. The law discountenances a multiplicity of suits. The case is clearly one of Its pendens. The matter of controversy was the same and before the same tribunal — between the same parties and for the same cause of action. Code of Practice, article 335 ; 1 An. 46; 4 An. 530 ; 21 An. 639.
It is therefore ordered, adjudged and decreed that the judgment of the District Couit be affirmed with costs.